Name: 95/341/EC: Commission Decision of 27 July 1995 concerning animal health conditions and veterinary certification for imports of milk and milk-based products not intended for human consumption from third countries
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  cooperation policy;  trade;  tariff policy;  processed agricultural produce
 Date Published: 1995-08-24

 Avis juridique important|31995D034195/341/EC: Commission Decision of 27 July 1995 concerning animal health conditions and veterinary certification for imports of milk and milk-based products not intended for human consumption from third countries Official Journal L 200 , 24/08/1995 P. 0042 - 0049COMMISSION DECISIONof 27 July 1995concerning animal health conditions and veterinary certification for imports of milk and milk-based products not intended for human consumption from third countries(Text with EEA relevance)(95/341/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), as last amended by Commission Decision 95/339/EC (2) and in particular Article 10 (2) (c) and (3) (a), Whereas Annex I, Chapter I, of the abovementioned Directive lays down specific animal health requirements for imports of milk and milk-based products not intended for human consumption; Whereas Commission Decision 95/340/EC (3) draws up lists of third countries from which Member States authorize imports of raw milk, heat-treated milk and milk-based products and acidified milk-based products, which are applicable to imports not intended for human consumption; Whereas the categories of milk and milk-based products that may be imported from third countries will vary with the animal health situation in the third country or parts thereof concerned; Whereas it is necessary to lay down the animal health conditions, treatments and certificates required for imports of milk and milk-based products not intended for human consumption from those third countries listed in the abovementioned Decision; Whereas specific requirements must be established in order to avoid the introduction of exotic diseases through the importation of milk or milk-based products; Whereas these requirements should take account in particular of the opinion of the Scientific Veterinary Committee; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THE FOLLOWING DECISION: Article 1 1. Member States shall authorize imports of: (a) milk and milk-based products from third countries or parts of third countries listed in column B of the Annex to Decision 95/340/EC if they have undergone a pasteurization treatment sufficient to produce a negative phosphatase test and are accompanied by a copy of the health certificate at Annex I; (b) milk-based products with a pH reduced to less than 6 from third countries or parts of third countries listed in column C of the Annex to Decision 95/340/EC if they have first undergone a pasteurization treatment sufficient to produce a negative phosphatase test and are accompanied by a copy of the health certificate at Annex II; (c) milk and milk-based products from third countries or parts of third countries listed in column C of the Annex to Decision 95/340/EC if they have first undergone a sterilization process or a double heat treatment where each treatment was sufficient to produce a negative phosphatase test on its own and are accompanied by a copy of the health certificate at Annex III. Article 2 Milk and milk-based products imported from third countries or parts of third countries where there has been an outbreak of foot-and-mouth disease in the last 12 months or where vaccination against foot-and-mouth disease has been practised in the last 12 months must, before introduction onto Community territory, have undergone: either: (a) a sterilization process whereby an F ° value equal to or greater than 3 is achieved; or(b) an initial heat treatment with a heating effect at least equal to that achieved by a pasteurization process of at least 72 °C for at least 15 seconds and sufficient to produce a negative reaction to a phoshapatase test, followed by: - a second heat treatment with a heating effect at least equal to that achieved by the initial heat treatment, and which would be sufficient to produce a negative reaction to a phosphatase test, followed, in the case of dried milk, or a dried milk-based product, by a drying process, or- an acidification process such that the pH has been maintained at less than 6 for at least one hour. Article 3 This Decision shall apply from 2 February 1996. Article 4 This Decision is addressed to the Member States. Done at Brussels, 27 July 1995. For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 62, 15. 3. 1993, p. 49. (2) See page 36 of this Official Journal. (3) See page 38 of this Official Journal. ANNEX I ANIMAL HEALTH CERTIFICATE for milk and milk-based products, which have undergone a single heat treatment and are not intended for human consumption for dispatch to the European Community >START OF GRAPHIC>Note for the importer: This certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection post. Reference number of the health certificate: . Country of destination: . (Name of EC Member State)Exporting country: . Responsible ministry: . Certifying department: . I. Identification of milk/milk-based productsMilk of: . (Species)Description of milk/milk-based products . Nature of packaging: . Number of packages: . Net weight: . Lot/batch production reference numbers: . II. OriginAddress and registration number of treatment or processing establishment (1): . . III. Destination of milk/milk-based productsThe milk/milk-based products will be sentfrom: . (Place of loading)to: . (Country and place of destination)by the following means of transport (2): . Number of the seal (2): . Name and address of consignor: . . Name and address of consignee: . . (1) Delete as appropriate. (2) For goods vehicles the registration number should be given. For bulk containers, the container number and the seal number should be included. IV. Health attestationI, the undersigned official veterinarian, certify that: 1. ...................... (exporting country), ........................ (region) (3), has been free from foot-and-mouth disease and rinderpest for 12 months immediately prior to export and has not practised vaccination against foot-and-mouth disease or rinderpest in the 12 months immediately prior to export. 2. The milk/milk-based product referred to in this certificate: (a) has been prepared from raw milk which comes from animals: - not showing clinical signs of a disease that can be transmitted through the milk- belonging to holdings which are not under official restrictions due to foot-and-mouth disease or rinderpest; and(b) has undergone a process involving heating to ........... (temperature) for ............. (time), which ensured a negative reaction to the phosphatase test, followed by, in the case of dried milk or dried milk-based product, a drying process. (3) Every precaution was taken to avoid contamination of the milk/milk-based product after processing. (4) The milk/milk-based product was packed in new containers (1) or- where bulk containers were used, these were disinfected prior to loading using a product approved by the competent authorities (1), and- the containers are marked so as to indicate the nature of the milk/milk-based product. Done at . ,on . (Place)(Date). (Signature of official veterinarian) (4). (Name in capital letters, qualification and title)XTB:STAMPEN400 (3) To be completed if the authorization to import into the Community is restricted to certain regions of the third country concerned. (4) The signature and the stamp must be in a different colour to that of the printing. >END OF GRAPHIC> ANNEX II ANIMAL HEALTH CERTIFICATE for heat treated milk-based products with a pH reduced to less than 6 not intended for human consumption for dispatch to the European Community > START OF GRAPHIC>Note for the importer: This certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection post. Reference number of the health certificate: . Country of destination: . (Name of EC Member State)Exporting country: . Responsible ministry: . Certifying department: . I. Identification of milk-based productsMilk of: . (Species)Description of milk-based products: . Nature of packaging: . Number of packages: . Net weight: . Lot/batch production reference numbers: . II. OriginAddress and registration number of treatment or processing establishment (1): . . III. Destination of milk-based productsThe milk-based products will be sentfrom: . (Place of loading)to: . (Country and place of destination)by the following means of transport (2): . Number of the seal (2): . Name and address of consignor: . . Name and address of consignee: . . (1) Delete as appropriate. (2) For goods vehicles the registration number should be given. For bulk containers, the container number and the seal number should be included. IV. Health attestationI, the undersigned official veterinarian, certify that: 1. The milk-based product referred to in this certificate: (a) has been prepared from raw milk which comes from animals: - not showing clinical signs of a disease that can be transmitted through the milk- belonging to holdings which are not under official restrictions due to foot-and-mouth disease or rinderpest; and(b) has undergone a process involving heating to ........... (temperature) for ............. (time), which ensured a negative reaction to the phosphatase test and(c) has undergone an acidification process whereby its pH has been maintained at less than 6 for at least one hour. 2. Every precaution was taken to avoid contamination of the milk-based product after processing. 3. The milk-based product was packed in new containers (1) or- where bulk containers were used, these were disinfected prior to loading using a product approved by the competent authorities (1), and- the containers are marked so as to indicate the nature of the milk-based product. Done at . ,on . (Place)(Date). (Signature of official veterinarian) (3). (Name in captial letters, qualification and title)XTB:STAMPEN300 (1) Delete as appropriate. (3) The signature and the stamp must be in a different colour to that of the printing. >END OF GRAPHIC> ANNEX III ANIMAL HEALTH CERTIFICATE for milk and milk-based products, which have undergone a sterilization or a double heat treatment and are not intended for human consumption for dispatch to the European Community >START OF GRAPHIC>Note for the importer: This certificate is only for veterinary purposes and has to accompany the consignment until it reaches the border inspection post. Reference number of the health certificate: . Country of destination: . (Name of EC Member State)Exporting country: . Responsible ministry: . Certifying department: . I. Identification of milk/milk-based productsMilk of: . (Species)Nature of milk/milk-based products: . Nature of packaging: . Number of packages: . Net weight: . Lot/batch production reference numbers: . II. OriginAddress and registration number of treatment or processing establishment (1): . III. Destination of milk/milk-based productsThe milk/milk-based products will be sentfrom: . (Place of loading)to: . (Country and place of destination)by the following means of transport (2): . Number of the seal. (2): . Name and address of consignor: . . Name and address of consignee: . . (1) Delete as appropriate. (2) For goods vehicles the registration number should be given. For bulk containers, the container number and the seal number should be included. IV. Health attestationI, the undersigned official veterinarian, certify that: 1. The milk/milk-based product referred to in the certificate: (a) has been prepared from raw milk which comes from animals: - not showing clinical signs of a disease that can be transmitted through the milk and- belonging to holdings which are not under official restrictions due to foot-and-mouth disease or rinderpest and2. has undergone: either: (a) a sterilization process whereby an Fo value equal to or greater than 3 was achieved; or(b) an initial process involving heating to ............. (temperature) for ............. (time), which ensured a negative reaction to the phosphatase test, followed by, a further process involving heating to ............. (temperature) for ............ (time), which would have ensured a negative reaction to the phosphatase test, followed by, in the case of dried milk or dried milk-based product, a drying process. 3. Every precaution was taken to avoid contamination of the milk/milk-based product after processing. 4. The milk/milk-based product was packed in new containers (1) or- where bulk containers were used, these were disinfected prior to loading using a product approved by the competent authorities (1), and- the containers are marked so as to indicate the nature of the milk/milk-based product. Done at . ,on . (Place)(Date). (Signature of official veterinaria (3). (Name in capital letters, qualification and title)XTB:STAMPEN300 (3) The signature and the stamp must be in a different colour to that of the printing. >END OF GRAPHIC>